
	

113 HR 750 IH: To award posthumously a Congressional Gold Medal to Stewart Lee Udall in recognition of his contributions to the Nation as hero for the environment, a champion for conservation, a civil right activist, a Native American crusader, and an advocate for the arts.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 750
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Thompson of
			 California (for himself and Mr.
			 Gosar) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to
		  Stewart Lee Udall in recognition of his contributions to the Nation as hero for
		  the environment, a champion for conservation, a civil right activist, a Native
		  American crusader, and an advocate for the arts.
	
	
		1.FindingsThe Congress finds the following:
			(1)Stewart Lee Udall was born to former
			 Arizona Supreme Court Justice Levi Stewart Udall and Louise Lee Udall on
			 January 31, 1920, in Saint Johns, Arizona.
			(2)Stewart Lee Udall
			 began serving his country in 1942 when he joined the United States Army Air
			 Corps (predecessor of the United States Air Force) during World War II, serving
			 as an enlisted B–24 waist gunner in Italy. He flew more than 50 missions over
			 Western Europe over 4 years, receiving the Air Medal with 3 Oak Leaf
			 Clusters.
			(3)After coming home
			 from war, Stewart Lee Udall returned to the University of Arizona where he
			 received a bachelors and law degree and was admitted to the Arizona State Bar.
			 After graduating from law school, he began his own private practice and
			 eventually established the law firm of Udall and Udall with his brother Morris
			 K. Udall.
			(4)Stewart Lee
			 Udall's first elected office was as a member of the Amphitheater School Board
			 (1951), where he participated in desegregating the Amphitheater School District
			 before the United States Supreme Court ruling in Brown v. Board of
			 Education.
			(5)Beginning in 1954,
			 Stewart Lee Udall was elected to serve 4 terms as United States Representative
			 from Arizona's second district.
			(6)Upon the 1960
			 Presidential election, President Kennedy appointed Stewart Lee Udall as
			 Secretary of the Interior. He maintained this position for 8 years, where his
			 accomplishments under Presidents Kennedy and Johnson made him a hero for the
			 environmental and conservation communities.
			(7)Among the
			 legislative accomplishments during his cabinet career, Stewart Lee Udall helped
			 guide numerous landmark environmental measures through Congress, including the
			 Wilderness Act of 1964, the Land and Water Conservation Fund Act of 1965, the
			 Endangered Species Preservation Act of 1966, the National Trail System Act of
			 1968, the Solid Waste Disposal Act of 1965, the Wild and Scenic Rivers Act of
			 1968, the Clear Air Act, the Water Quality Act of 1965, and the Clean Water
			 Restoration Act of 1966.
			(8)Stewart Lee Udall
			 was a coauthor of the Economic Opportunity Act of 1964. This legislation
			 created several new social programs that helped promote the health, education,
			 and general welfare of the impoverished. Some of the programs remaining today
			 include Head Start and the Job Corps.
			(9)As Secretary of
			 the Interior during the Kennedy and Johnson administrations, Stewart Lee Udall
			 expanded the National Park Service by presiding over the acquisition of 3.85
			 million acres of new holdings, including 4 national parks (Canyonlands in Utah,
			 Redwood in California, North Cascades in Washington State, and Guadalupe
			 Mountains in Texas), 6 national monuments, 9 national recreation areas, 20
			 historic sites, 50 wildlife refuges, and 8 national seashores.
			(10)Stewart Lee Udall
			 established the Bureau of Outdoor Recreation to coordinate all Federal outdoor
			 programs.
			(11)In September
			 1966, as Secretary of the Interior, Stewart Lee Udall announced the creation of
			 Project EROS, which led the United States to state of the art science and
			 technology that includes Landsat, the longest running enterprise for
			 acquisition of satellite imagery. Project EROS began as a revolutionary program
			 that utilized Earth-orbiting satellites that map the planet to gather data
			 about the Earth's natural resources along with changes in weather and
			 climate.
			(12)During his tenure
			 as Secretary of the Interior, Stewart Lee Udall also became a champion of the
			 arts, convincing President Kennedy to invite the renowned poet Robert Frost to
			 speak at his inauguration and setting in motion initiatives that led to the
			 creation of the Kennedy Center, Wolf Trap Farm Park, the National Endowments
			 for the Arts and the Humanities, and the revived Ford's Theatre.
			(13)While Stewart Lee
			 Udall was Secretary of the Interior, he continued to fight against segregation
			 when he threatened to refuse the all-White Washington Redskins access to the
			 new stadium located in Washington, DC, of which he was the Federal
			 landlord.
			(14)After he left
			 Federal Government service, Stewart Lee Udall continued helping the American
			 people by becoming a crusader for victims of radiation exposure (particularly
			 Native Americans) resulting from the Federal Government's Cold War nuclear
			 programs. He helped to pass the Radiation Exposure Compensation Act in 1990,
			 which was signed by President George Bush.
			(15)Stewart Lee Udall
			 was a prolific writer, penning countless articles, essays, and op-eds. He also
			 co-authored 9 books, and wrote 9 of his own, including the seminal title in the
			 conservation movement, The Quiet Crisis.
			(16)Among his many
			 honors, Stewart Lee Udall was a recipient of the Ansel Adams Award, the
			 Wilderness Society's highest conservation award, the Common Cause Public
			 Service Achievement Award for his lifelong protection of the environment and
			 the defense of American citizens who were victims of nuclear weapons testing,
			 and the United Nations Gold Medal for Lifetime Achievement.
			(17)Until his passing
			 in 2010, Stewart Lee Udall continued his devotion to public service as an
			 author, historian, scholar, lecturer, environmental activist, lawyer, and
			 citizen of the outdoors.
			2.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a gold
			 medal of appropriate design to honor Stewart Lee Udall in recognition of his
			 contributions to the Nation as hero for the environment, a champion for
			 conservation, a civil right activist, a Native American crusader, and an
			 advocate for the arts.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck under this Act are national medals for
			 purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
